

116 HR 3840 IH: National Defense Cybersecurity Consortia Act of 2019
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3840IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Johnson of South Dakota introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a consortia of universities to advise the Secretary of Defense on cybersecurity
			 matters, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Defense Cybersecurity Consortia Act of 2019. 2.Consortia of universities to advise Secretary of Defense on cybersecurity matters (a)EstablishmentThe Secretary of Defense shall establish one or more consortia to advise and assist the Secretary on matters relating to cybersecurity.
 (b)MembershipThe consortium or consortia established under subsection (a) shall consist of universities that have been designated as centers of academic excellence by the Director of the National Security Agency or the Secretary of Homeland Security.
			(c)Organization
 (1)Designation of administrative chair and termsFor each consortium established under subsection (a), the Secretary, based on recommendations from the members of the consortium, shall designate one member of the consortium to function as an administrative chair of the consortium for a term with a specific duration specified by the Secretary.
 (2)Subsequent termsNo member of a consortium designated under paragraph (1) may serve as the administrative chair of that consortium for two consecutive terms.
 (3)Duties of administrative chairEach administrative chair designated under paragraph (1) for a consortium shall— (A)act as the leader of the consortium for the term specified by the Secretary under paragraph (1);
 (B)be the liaison between the consortium and the Secretary; (C)distribute requests from the Secretary for advice and assistance to appropriate members of the consortium and coordinate responses back to the Secretary; and
 (D)act as a clearinghouse for Department of Defense requests relating to advice and assistance on matters relating to cybersecurity and to provide feedback to the Secretary from members of the consortium.
 (d)FunctionsThe functions of a consortium established under subsection (a) are as follows: (1)To provide to the Secretary access to the expertise of the members of the consortium on matters relating to cybersecurity.
 (2)To align the efforts of such members in support of the Department. (3)To act as a facilitator in responding to Department requests relating to advice and assistance on matters relating to cybersecurity and to provide feedback to the Secretary from members of the consortium.
 (e)ProceduresThe Secretary shall establish procedures for organizations within the Department to access the work product produced by and the research, capabilities, and expertise of a consortium established under subsection (a) and the universities that constitute the consortium.
			